FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-3196
                  _____________________________

LIBERTY NEW,

    Appellant,

    v.

CHARLES BENNETT,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Bay County.
Shonna Young Gay, Judge.

                            June 4, 2018


M.K. THOMAS, J.

     Liberty New appeals the Florida trial court’s denial of her
Petition for Domestication of a final order entered in Georgia. The
Georgia order holds Charles Bennett, her former spouse, in
contempt of court and orders his immediate incarceration until
payment of child support arrearages. New argues that pursuant
to the Full Faith and Credit Clause, a sister state’s judgment must
be recognized in the absence of jurisdictional invalidity or extrinsic
fraud, neither of which were proven by Bennett. We agree and
reverse and remand the case for domestication of the Georgia
order.
                                 I.

     The parties were divorced in Okaloosa County, Florida, on
October 23, 2008. The divorce decree requires Bennett to pay child
support and provide health and dental insurance, among other
financial obligations. Shortly after the parties divorced, New and
the children relocated to Georgia. In December of 2013, New filed
a complaint in Georgia requesting that the 2008 divorce decree
entered in Florida be registered and enforced by the court in
Coweta County, Georgia. The complaint, which was properly
served upon Bennett, alleged Bennett’s failure to comply with the
divorce decree. A hearing was scheduled in Georgia for March 24,
2015, to address temporary relief. Prior to the hearing, Bennett
filed a responsive pleading. Neither Bennett nor his attorney
appeared for the hearing despite receiving notice. The Georgia
trial court noted that upon review of Bennett’s response it was
unable to determine either the relief requested or the defenses
asserted. As a result of the March hearing, a contempt order was
entered on April 17, 2015. A final hearing was scheduled for
December 7, 2015. Despite notice of the final hearing to all parties,
Bennett and his attorney were again no-shows. As a result of the
hearing, the Georgia trial court determined both that: 1) New had
complied with the requirements to register the Florida divorce
decree for enforcement in Georgia; and 2) the pleading filed by
Bennett was intended as an objection to registration of the Florida
divorce decree in Georgia. The Georgia trial court denied Bennett’s
objection to registration, held him in contempt and ordered his
immediate incarceration until payment of $23,417.85 in support
arrearages and previously awarded attorney’s fees.

     As of late 2016, Bennett had apparently not returned to
Coweta County, Georgia, or had done so unbeknownst to law
enforcement. Accordingly, he had not been incarcerated nor had
he paid the outstanding child support. In further effort to obtain
relief and to enforce the Georgia order, New filed in Florida a
Petition for Domestication of Foreign Order in accordance with
sections 55.503 and 55.505, Florida Statutes. New filed the
petition in Bay County, Florida, where Bennett was living. In
response, Bennett filed a Motion to Strike. A hearing was
scheduled, and this time, Bennett and his attorney appeared.
Ultimately, the Florida trial court denied New’s request for

                                 2
domestication of the Georgia order, concluding the Georgia court
lacked proper jurisdiction to find Bennett in willful contempt and
subject to imprisonment - as the contempt order was issued
without a jury trial. The trial court further concluded that the
Georgia order lacked the requisite findings to order Bennett’s
incarceration, even if jurisdiction was proper, because the Georgia
court did not find Bennett had the present ability to pay the
amount awarded. * This appeal followed.

                                  II.

     “Florida enacted the Uniform Enforcement of Foreign
Judgments Act, or Florida Enforcement of Foreign Judgments Act
(FEFJA), in 1984.” Patrick v. Hess, 212 So. 3d 1039, 1042 (Fla.
2017); see also §§ 55.501–509, Fla. Stat. (2016). FEFJA was
intended to provide an efficient method of enforcing foreign
judgments without the undue cost and difficulty associated with
filing a new, separate action to domesticate a foreign judgment.
Pratt v. Equity Bank, N.A., 124 So. 3d 313, 315 (Fla. 5th DCA
2013). A foreign judgment domesticated under FEFJA has the
same effect as a Florida judgment and is subject to the same legal
and equitable defenses and rules of procedure. Desert Palace, Inc.
v. Wiley, 145 So. 3d 946, 947 (Fla. 1st DCA 2014).

      FEFJA stems from the Full Faith and Credit Clause of the
United States Constitution, which states: “Full Faith and Credit
shall be given in each State to the public Acts, Records, and judicial
proceedings of every other State.” U.S. Const. art. IV, § 1. In the
Full Faith and Credit context, if the first state had jurisdiction over
the parties and the subject matter, “’the validity of the claim on
which the foreign judgment was entered is not open to inquiry.”’
M & R Invs. Co. v. Hacker, 511 So. 2d 1099, 1101 (Fla. 5th DCA
1987) (quoting Trauger v. A.J. Spagnol Lumber Co.,Inc., 442 So.
2d 182, 183 (Fla.1983). “A foreign order of contempt is entitled to
full faith and credit in Florida if it is valid in the state in which it


    *The  trial court’s reasoning for denial of the Petition for
Domestication is limited to the order on appeal. No transcript of
the hearing in Bay County, Florida, was provided as part of the
record.

                                   3
was issued.” Roosa v. Roosa, 519 So. 2d 1108, 1109 (Fla. 4th DCA
1988).

     Pursuant to the Full Faith and Credit Clause, a sister state’s
judgment must be recognized, but it may be attacked for either
lack of jurisdiction or extrinsic fraud. Hinchee v. Golden Oak
Bank, 540 So. 2d 262, 263 (Fla. 2d DCA 1989). “[T]he validity of
the foreign judgment must be analyzed under the law of the foreign
state.” Id. at 263. If a Florida litigant shows that a sister state’s
judgment is valid and final and that subject matter and personal
jurisdiction existed in the foreign state, the judgment is properly
authenticated. See Robinson v. Robinson, 487 So. 2d 67, 68 (Fla.
1st DCA 1986). A Florida court should not “attempt to determine
the validity of a judgment or decree of a sister or foreign country
unless something appears on the face of the record which discloses
its invalidity.” The Cadle Co. v. Jay, 907 So. 2d 634, 639 (Fla. 3d
DCA 2005).

                                III.

     Whether the trial court erred in its denial of New’s Petition
for Domestication of the Georgia order is reviewed de novo. Spano
v. Wells Fargo Equip. Fin., 165 So. 3d 834, 836 (Fla. 4th DCA
2015).

     In the order on appeal, the Florida trial court briefly
addressed jurisdiction, stating, “the Georgia Court did not have
proper jurisdiction to find Respondent/Former Husband in willful
contempt subject to imprisonment. (See Ga. Code Ann. § 15-1-4.)”
Correctly, the Florida trial court applied the laws of the foreign
state in analyzing jurisdiction. However, it erred in finding the
Georgia court lacked jurisdiction, as nothing on the face of the
Georgia order indicates any form of jurisdictional invalidity.
Furthermore, the Florida trial court’s citation of section 15-1-4 in
relation to its analysis of the personal jurisdiction was misplaced.
The statute is not jurisdictional in nature, but rather addresses a
court’s power to punish contempt based on specified acts. The
Georgia court specifically found it “ha[d] personal jurisdiction over
Former Husband and to enforce the terms of the Final Decree.”
Georgia’s Uniform Interstate Family Support Act provides that
“[i]n a proceeding to establish or enforce a support order . . . a

                                 4
tribunal of this state may exercise personal jurisdiction over a
nonresident individual . . . if . . . (2) [t]he individual submits to the
jurisdiction of Georgia by . . . filing a responsive document having
the effect of waiving any contest to personal jurisdiction” or if there
is any other basis consistent with the Constitutions of Georgia and
the United States. Ga. Code Ann. § 19-11-110(a)(2),(8). Here, the
Georgia court specifically referenced Bennett filing a pleading in
the Georgia proceeding prior to issuance of the Georgia order. The
burden was on Bennett to prove lack of personal jurisdiction. By
failing to appear at the Georgia final hearing to assert said
defenses, the registration of the Florida decree was confirmed,
which precluded further contest of the registration in Georgia with
respect to jurisdiction or any other defense which could have been
raised in the Georgia proceeding. Ga. Code Ann. §§ 19-11-166(a),
19-11-167.

     The Florida trial court supported its denial of the Petition for
Domestication by finding the Georgia order “lacks the requisite
findings to order [Bennett’s] immediate incarceration even if
jurisdiction was proper.” Specifically, the trial court held that the
Georgia order did not find Bennett had the present ability to pay
the arrearage, so a finding of willful and “criminal” contempt was
improper. However, where a petition is made to register and
enforce a foreign judgment pursuant to section 55.501, Florida law
only permits the judgment debtor to contest the jurisdiction of the
foreign court. The registering court is not entitled to retry the
foreign court’s findings of fact. See § 55.509, Fla. Stat.

     Here, the trial court initiated an improper substantive review
of the Georgia judgment. The Cadle Co., 907 So. 2d at 639. “The
courts of Florida cannot be empowered by the legislature to review
the underlying cause of action when a person seeks to enforce a
foreign judgment in this state.” Trauger, 442 So. 2d at 183-84. The
validity of New’s claim upon which the Georgia judgment was
entered was not “open to inquiry” by the Florida trial court. See
Stern v. Dejong, 462 So. 2d 41, 42 (Fla. 1st DCA 1984). Consistent
with the Full Faith and Credit Clause, the Georgia order is
impeachable in Florida only if the judgment is susceptible to
collateral attack under the foreign state’s jurisprudence. See
Johnson v. Muelberger, 340 U.S. 581, 589 (1951). These collateral
attacks against judgments involve parties who have had their day

                                   5
in court. Where there has been participation by the parties in the
foreign divorce proceedings and the parties have been given full
opportunity to contest the jurisdictional issues, any further attack
on the judgment is barred by res judicata. Sherrer v. Sherrer, 334
U.S. 343, 351 (1948).

     Florida courts have jurisdiction to enforce a foreign judgment
for arrearages in alimony or child support by equitable remedies,
including contempt. See Gibson v. Bennett, 561 So. 2d 565 (Fla.
1990). As Bennett failed to satisfy his burden of proof that the
Georgia trial court lacked personal jurisdiction or that the foreign
order was obtained as a result of extrinsic fraud, the Florida trial
court erred in not providing full faith and credit to the Georgia
order. Accordingly, the order on appeal is reversed, and the matter
remanded for domestication of the Georgia order.

    REVERSED and REMANDED with directions.

OSTERHAUS AND WINOKUR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
              _____________________________


Rachel R. Seaton of Seaton Law Offices, P.A., Panama City, for
Appellant.

Robert L. Sirianni, Jr., of Brownstone, P.A., Winter Park, for
Appellee.




                                 6